989 F.2d 504
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.IN RE:  Willis GIFFORD; Colleen Gifford,Willis Gifford;  Colleen Gifford, Appellants,v.National Bank of South Dakota, Presho, SD;  First Bank ofSouth Dakota;  Ranchers National Bank; LymanCounty Recorder;  Brost & Brost;  DuaneH. Thomas;  Leon N. Thomas, Appellees.
No. 92-3671.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 16, 1993.Filed:  March 18, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Willis and Colleen Gifford, debtors, appeal from the District Court's1 order granting the motion of First Bank of South Dakota, N.A., for administrative expenses and denying their motion for summary judgment in this bankruptcy-related action.


2
We have carefully reviewed both the District Court's order and the record, and we conclude that no error of law appears.  Accordingly, we affirm the judgment for the reasons set out in the District Court's order.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Porter, Senior United States District Judge for the District of South Dakota